WALKER, P. J.
The testimony was without dispute to the effect that the place where the defendant was when he had a pistol in. his hand was at the time in the possession of the Central of Georgia Railroad Company, and was within the inclosure of a structure which then was in course of erection and has since been completed by the railroad company. The evidence that that space was then used as a passageway by the public in going to and from the trains, and was spoken of by the witness as a sidewalk, had no tendency, in view of the testimony of the witness as a whole, to prove that it was a part of a public street. There was no testimony tending to prove that any part of the public street which ran to the depot on the other side of it extended to that space, which was between the depot and the railroad tracks.
The offense sought to be proved against the defendant, of carrying “a pistol about his person on premises not his own or under his control,” is one against the possession, and does not involve an inquiry as to the possesor’s tenure of or interest in the" property. — Acts of Ala. Special Session 1909, p. 258; Isaiah v. State, 176 Ala. 27, 58 South. 53; Johnson v. State, 1 Ala. App. 148, 55 *216South. 268. As the evidence without dispute showed that the pistol was carried on premises of some one other than the defendant, and which were not under his control, if error was committed in the admission of evidence as to the title or ownership of those premises being in the possessor of them, it was error without injury. At the worst, that was but improper proof of a superfluous fact, and the defendant could not have been injured by it.
As there was evidence of the commission by the defendant of an offense charged, the court properly refused to give charge “A” requested by him.
The appellant cannot sustain a complaint based upon the court’s refusal to give written charge “B” requested by him, as the proposition of which he sought the benefit by requesting that charge was in a written charge given at his request stated to the jury as favorable to the defendant as he was entitled to require it to be stated.
Affirmed.